Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Related Proceedings
	The examiner thanks Applicant for indicating the ongoing litigation regarding Patent No. 9,877,591 which is stayed pending the outcome of this reissue application examination.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 10, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of the amendment to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 18, 21 and 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hall et al (3,939,508).
Regarding independent claims 16, 18, Hall shows a reversible (the mattress may be used right side up or right side down) dual-firmness (see annotated fig. 2 below) mattress comprising a mattress body (see fig. 2) having opposed first (20S and 20’S) and second (20S’ and 20’S’) supporting surfaces (see annotated fig. 2 below) each sized and adapted to receive and support a supine individual when the surface is upwardly facing and horizontal (col. 2, ll. 3-17).  It is noted that Hall shows first and second supporting surfaces opposed both horizontally (1st surface 20S vs 2nd surface 20S’and 1st surface 20’S vs. 2nd surface 20’S’) and diagonally (1st surface 20S vs 2nd surface 20’S’ and 1st surface 20’S vs. 2nd surface 20S’), as shown in annotated fig. 2 below.  
[AltContent: ][AltContent: ][AltContent: textbox (2nd surface 20’S’)][AltContent: textbox (2nd surface 20S’)][AltContent: textbox (1st surface 20’S)][AltContent: textbox (1st surface 20S)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    278
    431
    media_image1.png
    Greyscale

The mattress includes at least three (20, 30, 25, 27, 30’ and 20’) polymer foam layers (see fig. 2) adhered together (bonded, col. 1, l. 47) so the mattress body is unitary and extending along substantial portions of the mattress length (col. 4, ll. 2-4) and a cover (40) fitting around the mattress body to retain the mattress body therein (see fig. 3).  At least layers 20, 25 and 27 have different IFD (ILD) values (col. 4, l. 1-2).  Layers 20, 30 and 25 and likewise 20’,30’ and 25 have a compression modulus of 4 which is less than the compression modulus of layers 20 and 27 and likewise 20’ and 27 having a compression modulus of 6 (see col. 4, ll.1-2).  Both layers 25 and 27 have a greater IFD (ILD) value than layers 20, 30, 20’ and 30’ (see col. 3, ll. 37-50).  
The polymer layers presenting a lesser firmness (S) to a supported individual lying on the first supporting surface (20S/20’S) than to the supported individual lying on the second supporting surface (20S’/20’S’).  See also col. 3, l. 58 through col. 4, l. 2.  
As shown in the annotated figure above, the first support surface 20S overlies the opposed first supporting surface 20’S.  Likewise, the second supporting surface 20S’ overlies the opposed second supporting surface 20’S’ when either of the first or second (20S/20S’ or 20’S/20’S’) is upwardly facing and horizontal.  
  Regarding claim 21, the mattress body of Hall is free of rigid elements.  Regarding claim 23, Hall discloses that the thickness of at least layers (20, 25 and 27) may be varied (see fig. 2).  Regarding claims 24 and 25, Hall discloses that the outer layers 10, 10’ may have an ILD of 10-45 lbs. and that the core has an ILD of 20 to 80 lbs.    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 17 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Wahrmund (2008/0256716).  
Regarding independent claims 9 and 17, Hall shows a reversible (the mattress may be used right side up or right side down) dual-firmness (see annotated fig. 2 below) mattress comprising a mattress body (see fig. 2) having opposed first (20S and 20’S) and second (20S’and 20’S’) supporting surfaces (see annotated fig. 2 below) each sized and adapted to receive and support a supine individual extending along a mattress length when either of the supporting surfaces is upwardly facing and horizontal (col. 2, ll. 3-17).  It is noted that Hall shows first and second supporting surfaces opposed both horizontally (1st surface 20S vs 2nd surface 20S’and 1st surface 20’S vs. 2nd surface 20’S’) and diagonally (1st surface 20S vs 2nd surface 20’S’ and 1st surface 20’S vs. 2nd surface 20S’), as shown in annotated fig. 2 below.  
[AltContent: textbox (1st edge 20S)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st edge 20S’)][AltContent: textbox (2nd edge 20S’)][AltContent: textbox (2nd edge 20S)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st surface 20S)][AltContent: textbox (1st surface 20’S)][AltContent: textbox (2nd surface 20S’)][AltContent: textbox (2nd surface 20’S’)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    278
    431
    media_image1.png
    Greyscale


The mattress includes at least three (20, 30, 25, 27, 30’ and 20’) polymer foam layers (see fig. 2) adhered together (bonded, col. 1, l. 47) so the mattress body is unitary and extending along substantial portions of the mattress length (col. 4, ll. 2-4) and a cover (40) fitting around the mattress body to retain the mattress body therein (see fig. 3).  At least layers 20, 25 and 27 have different IFD (ILD) values (col. 4, l. 1-2).  Layers 20, 30 and 25 and likewise 20’,30’ and 25 have a compression modulus of 4 which is less than the compression modulus of layers 20 and 27 and likewise 20’ and 27 having a compression modulus of 6 (see col. 4, ll.1-2).  Both layers 25 and 27 have a greater IFD (ILD) value than layers 20, 30, 20’ and 30’ (see col. 3, ll. 37-50).  
The polymer layers presenting a lesser firmness (S) to a supported individual lying on the first supporting surface (20S/20’S) than to the supported individual lying on the second supporting surface (20S’/20’S’).  See also col. 3, l. 58 through col. 4, l. 2.  
As shown in the annotated figure above, the first support surface 20S overlies the opposed first supporting surface 20’S.  Likewise, the second supporting surface 20S’ overlies the opposed second supporting surface 20’S’ when either of the first or second (20S/20S’ or 20’S/20’S’) is upwardly facing and horizontal.
As shown in the annotated figures above, the first supporting surface is defined by a first plurality of outer edges (1st and 2nd edge 20S) and the second supporting surface defined by a second plurality of outer edges (1st and 2nd edge 20S’) that are each coplanar with at least one of the outer edges in the first plurality of outer edges (1st edge 20S is coplanar with 1st edge 20S’ and 2nd edge 20S is coplanar with 2nd edge 20S’).  
Hall fails to teach a bottom/outer cover adjustable to be positioned over at least a portion of the cover/bottom of the mattress when the mattress is in either of two orientation with the opposed first or second supporting surface uppermost (see para. [0014], [0016], [0018], [0066]), the bottom cover including outwardly exposed anti-slip material at the bottom of the mattress body.  However, Wahrmund discloses the use of a bottom cover adjustable to be positioned over a substantial entirely of the cover of the mattress at the bottom when the mattress is in either of two orientation with the opposed first or second supporting surface uppermost, the bottom cover including outwardly exposed anti-slip material at the bottom of the mattress.  At the time of the invention, it would have been obvious to incorporate the bottom cover as taught by Wahrmund into the invention of Hall in order to “to prevent shifting of the mattress during its ordinary use.”  See Wahrmund para. [0066].

Claims 10-12 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Wahrmund in further view of Campbell (2010/0269259).  Hall in view of Wahrmund meet the claim limitations as described above but fail to include the bottom cover being permanently attached to one edge of the cover and releasably attached to the cover at an opposite edge of the cover.  
Regarding claim 10, Campbell teaches a bed covering with an additional bottom cover that includes permanent (14a and 14b) and releasable (18) attachments.  At the time of the invention it would have been obvious to incorporate the bottom over attachment system into the invention of Hall in view of Wahrmund in order to provide the adjustable feature of attachment means (18) to accommodate different width mattresses if needed.  
Regarding claim 11, Hall shows that the first (20S/20’S) and second (20S’/20’S’) surfaces are not convoluted. 
Regarding claim 12, Wahrmund discloses the use of hook and loop fasteners (see para. [0030].  

Claims 13 and 14 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Singh (7,904,977).  
Regarding independent claim 13, Hall shows a reversible (the mattress may be used right side up or right side down) dual-firmness (see annotated fig. 2 below) mattress comprising a mattress body (see fig. 2) having opposed first (20S and 20’S) and second (20S’and 20’S’) supporting surfaces (see annotated fig. 2 below) each sized and adapted to receive and support a supine individual extending along a mattress length when either of the supporting surfaces is upwardly facing and horizontal (col. 2, ll. 3-17).  It is noted that Hall shows first and second supporting surfaces opposed both horizontally (1st surface 20S vs 2nd surface 20S’and 1st surface 20’S vs. 2nd surface 20’S’) and diagonally (1st surface 20S vs 2nd surface 20’S’ and 1st surface 20’S vs. 2nd surface 20S’), as shown in annotated fig. 2 below.  
[AltContent: ][AltContent: ][AltContent: textbox (2nd surface 20’S’)][AltContent: textbox (2nd surface 20S’)][AltContent: textbox (1st surface 20’S)][AltContent: textbox (1st surface 20S)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    278
    431
    media_image1.png
    Greyscale

The mattress includes at least three (20, 30, 25, 27, 30’ and 20’) polymer foam layers (see fig. 2) adhered together (binding together, col. 1, l. 47) so the mattress body is unitary and extending along substantial portions of the mattress length (col. 4, ll. 2-4) and a cover (40) fitting around the mattress body to retain the mattress body therein (see fig. 3).  At least layers 20, 25 and 27 have different IFD (ILD) values (col. 4, l. 1-2).  Layers 20, 30 and 25 and likewise 20’,30’ and 25 have a compression modulus of 4 which is less than the compression modulus of layers 20 and 27 and likewise 20’ and 27 having a compression modulus of 6 (see col. 4, ll.1-2).  Both layers 25 and 27 have a greater IFD (ILD) value than layers 20, 30, 20’ and 30’ (see col. 3, ll. 37-50).  
The polymer layers presenting a lesser firmness (S) to a supported individual lying on the first supporting surface (20S/20’S) than to the supported individual lying on the second supporting surface (20S’/20’S’).  See also col. 3, l. 58 through col. 4, l. 2.  
As shown in the annotated figure above, the first support surface 20S overlies the opposed first supporting surface 20’S.  Likewise, the second supporting surface 20S’ overlies the opposed second supporting surface 20’S’ when either of the first or second (20S/20S’ or 20’S/20’S’) is upwardly facing and horizontal.
Hall does not teach bolsters extending along the right and left edges of the mattress.  Singh shows a safety cover for a mattress that includes pockets 35, 37 extending along the right and left edges of the cover.  A foam bolster 55 is inserted into each sleeve.  Singh discloses that the bolsters are “semi-soft to avoid injury or entanglement on contact but is not so highly compressible that it cannot be an effective barrier to lateral motion of a bed’s occupant.”  Col. 2, lines 45-48.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cover of Hall with a cover of sleeves along the edges and bolster in the sleeves, as taught by Singh, in order to prevent the user from falling out of bed.  Regarding claim 14, the sleeves of Singh may be attached to the cover by hook and loop fasteners. (Fig. 17).

Claim 19 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Boyles (3,534,417).
Hall meets the claim limitations as described above for independent claim 18 but does not teach indicia for indicating the relative presented firmness.  However, Boyles discloses placing descriptive legends on the mattress cover to indicate the relative firmness of the opposing sides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover of Hall with indicia indicating the relative firmness of the support surfaces, as taught by Boyles, so that the user can discern the degree of firmness of the support surfaces to enable the user to choose the side that is preferred.  

Claim 22 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Larsen (2008/0256706). 
Hall meets the claim limitations with respect to claim 18 above but fails to teach memory foam. Regarding claim 22, Larsen discloses that the foam layers may be made of memory foam. Para. [00024].  It would have been obvious to one of ordinary skill in the art to make at least one of the foam layers of Hall of a memory foam, as taught by Larsen, because of its known properties, such as being highly conforming.

Claim 26 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Kemper (2010/0058541).
Hall meets the claim limitations as described above for claim 18 but fails to teach an adhesive boding the layers together.  However, Kemper discloses a multilayer mattress where the layers are adhered together by an adhesive. Para. [0039].  At the time of the invention, it would have been obvious to incorporate the adhesive of Kemper into the invention of Hall since adhesive is a well-known bonding material and Hall discloses the layers being bonded together. 

Claim 31 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hall in view of Kemper.  Hall meets the claim limitations as described above with respect to claim 16 from which claim 31 depends.  However, Hall does not disclose joints to allow for flexure of the mattress.  
Regarding claim 31, Kemper Figs. 12 and 13 show an embodiment where the core layer (122) is interrupted by joints (170, 172) which allows flexure of the mattress for use with an adjustable bed.  At the time of the invention, it would have been obvious to incorporate the joints into the mattress of Hall in order to provide a mattress that could accommodate people who “desire a sleeping position with the head raised, the knees bent or both.”  Kemper para. [0071].  

Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive.  Hall teaches all of the amended claim language.  
As shown above, Hall teaches the first support surface 20S overlies the opposed first supporting surface 20’S.  Likewise, the second supporting surface 20S’ overlies the opposed second supporting surface 20’S’ when either of the first or second (20S/20S’ or 20’S/20’S’) is upwardly facing and horizontal.  Since the amended claim limitations are presented in the alternative, the claims do not require that the first support surface overlies the second support surface.  
As shown in the annotated figures above, the first supporting surface is defined by a first plurality of outer edges (1st and 2nd edge 20S) and the second supporting surface defined by a second plurality of outer edges (1st and 2nd edge 20S’) that are each coplanar with at least one of the outer edges in the first plurality of outer edges (1st edge 20S is coplanar with 1st edge 20S’ and 2nd edge 20S is coplanar with 2nd edge 20S’).  The amended claim limitations do not require that all or each of the four first edges are coplanar with their respective edges of the second supporting surface.  

Allowable Subject Matter
Claims 1-8 and 27-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1 and claims that depend therefrom, the prior art does not teach, among all the limitations, a reversible dual-firmness mattress having a mattress body having opposed first and second surfaces each sized and adapted to receive and support a supine individual extending along a mattress length when either of the first and second supporting surfaces is upwardly facing and horizontal in combination with a first polymer foam layer that defines a core layer as positioned between a second and third polymer foam layers has an indentation force deflection (IFD) greater than either of the second and third polymer foam layers and wherein the at least three polymer foam layers are adhered together so that the mattress body is unitary and wherein the second polymer foam layer has a lesser IFD than the third polymer foam layer.  Regarding independent claim 27, the prior art does not teach, among all the limitations, a reversible dual-firmness mattress where IFD values of each layer decrease progressively without increasing from a center of the mattress halfway between the first and second support surfaces to the first and second support surfaces.  Regarding independent claim 28, among all the limitations, a reversible dual-firmness mattress where each of the layers has an IFD value such that the total of the IFD values of each given layer or portion thereof located in a first half of the mattress nearest the first support surface times a thickness of the respective given layer or portion thereof located in the first half of the mattress is at least 50% less than the total of the IFD values of each given layer or portion thereof located in a second half of the mattress nearest the second support surface times a thickness of the respective given layer or portion thereof located in the second half of the mattress.  Regarding independent claim 29 and claims that depend therefrom, the prior art does not teach, among all the limitations, a reversible dual-firmness mattress having a mattress body having at least three layers of polymer foam material adhered together so that the mattress is unitary and adapted to flex along its length, the at least three layers extending generally parallel to opposes first and second support surfaces of the mattress, the layers adapted to present a lesser firmness to a supported individual lying on the first support surface than to the supported individual lying on the second support surface, each of the layers having an indentation force deflection (IFD) value such that the total of the IFD values of each given layer or portion thereof located in a first half of the mattress nearest the first support surface times a thickness of the respective given layer or portion thereof located in the first half of the mattress is less than a total of the IFD values of each given layer or portion thereof located in a second half of the mattress nearest the second support surface times a thickness of the respective given layer or portion thereof located in the second half of the mattress in combination with wherein a first layer positioned between the other two layers has an IFD value greater than the other two layers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /JOSEPH A KAUFMAN/                  Reissue/Reexam Specialist, Art Unit 3993 
  
   /Patricia L Engle/     Acting SPRS, Art Unit 3993                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,877,591; however, the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.